                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
THUY VAN VO,                   )
                               )
                               ) 2:18-cv-01364-NR-MPK
           Plaintiff,          )
                               )
      vs.                      )
                               ) Hon. J. Nicholas Ranjan
ROBERT GILMORE, MICHAEL ZAKEN, )
and STEPHEN DURCO,             ) Magistrate Judge Maureen P. Kelly
                               )
                               )
           Defendants.         )
                               )
                               )
                       MEMORANDUM ORDER
        This is a pro se prisoner civil rights action pursuant to 42 U.S.C. § 1983. This matter was
referred to Magistrate Judge Maureen P. Kelly for proceedings in accordance with the
Magistrates Act, 28 U.S.C. § 636(b)(1), and the Local Rules of Court applicable to Magistrate
Judges.

        Currently before the Court is [ECF 44] a Report & Recommendation filed by Judge Kelly
on, recommending that the Court deny [ECF 30] Defendants’ Motion to Dismiss. The parties
were notified that, pursuant to 28 U.S.C. § 636(b)(1), objections to the Report &
Recommendation were due by August 7, 2019 (for ECF users) and August 12, 2019 (for non-
ECF users). No objections were filed.

       Upon a de novo review of the record of this matter and the Report and Recommendation,
the Court finds no clear error on the face of the record, and therefore enters the following order.

      AND NOW, this 13th day of August, 2019, it is ORDERED that Defendants’ Motion to
Dismiss is DENIED. The Report & Recommendation is adopted as the opinion of the Court.


                                              BY THE COURT:

                                              /s/ J. Nicholas Ranjan
                                              United States District Judge
